Citation Nr: 0904673	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-32 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain in excess of 10 percent prior to September 26, 2003. 

2.  Entitlement to an increased evaluation for low back 
strain in excess of 20 percent effective September 26, 2003. 

3.  Entitlement to an increased compensable evaluation for 
dermatitis. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO continued 10 and 
noncompensable evaluations assigned to the service-connected 
low back strain and dermatitis, respectively.  The Veteran 
timely appealed the RO's November 2002 rating action to the 
Board, and this appeal ensued. 

Subsequently, by an October 2004 rating action, the RO 
assigned a 20 percent disability rating to the service-
connected low back strain, effective September 26, 2003, date 
of change in the regulations governing the evaluation of 
disabilities of the spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  Thus, the increased rating 
claims referable to the lumbar strain have been drafted on 
the title page so as to reflect the history of the appeal.

The issue of entitlement to an increased evaluation for low 
back strain in excess of 20 percent effective September 26, 
2003 and entitlement to an increased compensable evaluation 
for dermatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to September 26, 2003, the Veteran's low back strain 
symptoms more nearly resemble those for moderate limitation 
of motion of the lumbar spine.




CONCLUSION OF LAW

Prior to September 26, 2003, the schedular criteria for a 20 
percent rating, but no higher, for the Veteran's low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § C.F.R. §§ 4.40, 4.45,4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via an April 2002 pre-adjudication letter to the 
Veteran, the RO specifically notified him of the substance of 
the VCAA including the types of evidence necessary to 
establish the increased rating claim discussed in the 
decision below, the division of responsibility between the 
Veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter 
essentially satisfied the requirements of the VCAA by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  The 
Board notes that the "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased evaluation claims decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  
By July 2008 letter, the RO informed the Veteran of the 
elements enunciated in Dingess and Vazquez-Flores.  

Finally, in an October 2004 Statement of the Case and 
November 2007 and December 2008 Supplemental Statement of the 
Cases, the RO set forth and provided a discussion of the 
rating criteria pertinent to the service-connected lumbar 
strain discussed in the decision below.  The Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  
	
Regarding the Veteran's claim for an increased rating for low 
back strain in excess of 10 percent prior to September26, 
2003 discussed in the decision below, the Board notes that 
the Veteran was afforded a VA examination during the period 
in question in November 2002.  Copies of the aforementioned 
VA examination report has been associated with the claims 
file.  In addition, private treatment records pertaining to 
the service-connected lumbar strain for the period prior to 
September 26, 2003 have also been associated with the claims 
file.  The Veteran has not identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the increased evaluation claim discussed in 
the decision below.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA with respect to the increased rating claim discussed in 
the decision below.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

III.  Laws and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Where an initially 
assigned disability evaluation is not at issue, consideration 
is also given to assigning staged ratings.  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis that follows is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

III.  Analysis

Entitlement to service connection for low back strain was 
established in a January 1994 rating decision; a 10 percent 
evaluation was assigned for this disability, effective from 
January 16, 1994.  This evaluation remained in effect until a 
20 percent evaluation was assigned during the course of the 
current appeal, effective  the September 26, 2003-date of 
change in the regulations governing the evaluation of 
disabilities of the spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).The 20 percent evaluation 
currently remains in effect for the service-connected low 
back strain.  

The analysis below addresses the issue of entitlement to an 
increased evaluation for low back strain in excess of 10 
percent prior to September 26, 2003. 

For the period prior to September 26, 2003, the service-
connected low back strain was assigned a 10 percent rating 
under 38 C.F.R. § 4.71, Code 5295 (2002).  Under the criteria 
for evaluating disabilities of the spine prior to September 
26, 2003, Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain, and stated that a 10 percent rating was 
warranted for characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent disability evaluation was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Code 5295 (2002).

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine was evaluated as 40 percent disabling. 
Moderate limitation of motion warranted a 20 percent 
evaluation. Slight limitation of motion was evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

As the medical evidence for the period prior to September 26, 
2003 indicates that the Veteran has degenerative disc disease 
at multiple levels, the rating code for intervertebral disc 
syndrome, Diagnostic Code 5293, must also be considered.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Effective on 
September 23, 2002, the provisions of Code 5293 were changed.  
See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time the RO received the Veteran's 
increased claim in February 2002, a 20 percent rating is 
assigned for intervertebral disc syndrome which is moderate 
with recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2002).

Effective on September 23, 2002, the provisions of Code 5293 
were changed. 
See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  Under that 
new version, intervertebral disc syndrome (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months under 
Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  Id.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

For the period prior to September 26, 2003, the Board finds 
that the evidence supports an increased evaluation to 20 
percent, but no higher, for the service-connected low back 
strain, for moderate limitation of lumbar spine motion under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  In support of the foregoing determination, 
private and VA treatment and examination reports for the 
period in question pertinently show that the Veteran's lumbar 
spine was limited in forward flexion to 50 and 45 degrees, 
respectively.  (See, December 2001 treatment report, prepared 
by M. H., M. D. and November 2002 VA examination report, 
respectively).  The Veteran also had exhibited diminished 
extension and left side bending, both of which were limited 
to 10 degress (November 2002).  

The Board concludes that the aforementioned findings are more 
commensurate of those required for a 20 percent evaluation, 
but no higher, under the rating code for moderate limitation 
of motion of the lumbar spine in effect prior to September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The above-cited private and VA reports, however, do not 
reflect severe limitation of motion or severe lumbosacral 
strain to warrant a higher evaluation of 40 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295, 
respectively (2002).

In addition, as the evidence of record does not indicate a 
spinal fracture (addressed under the now-deleted Diagnostic 
Code 5285) or ankylosis (addressed under the now- deleted 
Diagnostic Codes 5286), increased evaluations are not 
warranted under these diagnostic codes. 

In addition, an increased rating of 40 percent for severe 
intervertebral disc syndrome--addressed under the now-deleted 
Diagnostic Code 5293---is also not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  To this end, a 
November 2002 VA examination report discloses that the 
examiner had characterized the Veteran's degenerative disc 
disease with possible left lumbar radiculopathy as "MILD."  
(See, November 2002 VA examination report).  Thus, the Board 
finds that a 40 percent evaluation for severe intervertebral 
disc syndrome--addressed under the now-deleted Diagnostic 
Code 5293--is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002). 

Finally, the evidence does not show, nor does the appellant 
contend, that for the period prior to September 26, 2003, he 
experienced incapacitating episodes (doctor prescribed bed 
rest), much less episodes totaling at least four weeks out of 
the previous 12 months.  Thus, an increased evaluation in 
excess of 20 percent under the version of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002, is also 
not warranted.  

In summary, for the period prior to September 26, 2003, the 
evidence supports a 20 percent evaluation, but no higher, for 
the service-connected low back strain, for moderate 
limitation of lumbar spine motion under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  To that 
extent, the appeal is granted. 

Finally, the Board notes that for the period prior to 
September 26, 2003, the Veteran has submitted no evidence 
showing that his service-connected low back strain has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation or has 
required hospitalization.  In fact, a November 2002 VA 
examination report reflects that the Veteran reported being 
employed at a medical supply warehouse.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for the period prior to September 26 ,2003. 


ORDER

Prior to September 26, 2003, an increased rating to 20 
percent, but no higher, for low back strain is granted. 


REMAND

The Veteran has maintained that his service-connected lumbar 
strain and dermatitis have become progressively worse and are 
more severely disabling than that reflected by the currently 
assigned ratings.  To this end, he contends that he 
experiences constant back pain and that his skin disability 
has spread from his back to his shoulders and face.  (See, 
letter from the Veteran to VA, dated in December 2007).  

In May and July 2006, VA examined the Veteran to determine 
the severity of his service-connected lumbar strain and 
dermatitis.  In December 2008, however, the Veteran failed to 
report for spine and skin examinations scheduled at the 
Houston, Texas VA Medical Center (VAMC).  According to the 
claims file, the Veteran was out of the state (he was in 
Mississippi), but was scheduled to return in early January 
2009.  The Board finds that the Veteran had good cause for 
his failure to report for his December 2008 VA examinations, 
namely he was out of the state.  See, 38 C.F.R. § 3.655 
(2008). 

Regarding evaluation of the Veteran's service-connected 
lumbar strain for the period from September 26, 2003, a May 
2006 VA examiner noted that the Veteran's [low back] symptoms 
had progressed over time, to include the development of more 
consistent radicular symptoms involving the left lower 
extremity."  The May 2006 VA examiner noted that a prior 
magnetic resonance imaging scan of the lumbosacral spine had 
revealed degenerative changes that were worse at the lower 
lumbar spine with suggestions of compressive radiculopathy on 
the left.  (See, May 2006 VA spine examination report).  In 
light of the foregoing, the Board finds that the Veteran's 
service-connected lumbar strain should be re-evaluated to 
determine the presence, if any, of any associated objective 
neurologic abnormalities.  See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2007).

Concerning the Veteran's service-connected dermatitis, 
although VA examined the appellant's skin in May and July 
2006, these examination reports are inadequate to properly 
evaluate the Veteran's dermatitis, especially in light of the 
new skin rating criteria that became effective August 30, 
2002.  For example, under the skin rating criteria for 
Diagnostic Code 7806, the code used to evaluate dermatitis, a 
10 percent rating requires, in part, that the Veteran's skin 
symptoms affect at least five (5) percent, but less than 20 
percent, of the entire body, or at least five (5) percent, 
but less than 20 percent, of exposed areas affected.  Here, 
in light of the Veteran's contention that his service-
connected dermatitis has spread from his back to his 
shoulders and face, the Board finds that a new VA skin 
examination, as detailed below, is therefore necessary prior 
to any further appellate review of the instant increased 
evaluation claim. 

Given the Veteran's allegations of worsening symptoms of his 
service-connected low back strain (from September 26, 2003) 
and dermatitis, he should be afforded new VA spine and skin 
examinations, respectively, to obtain pertinent medical 
information as to the current severity of the aforementioned 
service-connected disabilities.  See, 38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate orthopedic and neurological 
examinations to determine the current 
severity and impairment of the service-
connected low back strain.  Any and all 
indicated evaluation studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Range of motion 
studies should be accomplished and the 
examiner should indicate whether 
because of the Veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, the range of 
motion of the spine in this particular 
individual should be considered normal 
for this individual.

The examiner should specific comment on 
the presence of any muscles spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological 
symptoms associated with the Veteran's 
low back.  The examiner should also 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a 
manifestation of the service-connected 
low back disability.

The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  The examiner should express any 
such additional functional loss in 
terms of additional degrees of limited 
motion of the lumbar spine. The 
examiner should also indicate whether 
there is any ankylosis of the lumbar 
spine, and if so, whether such is 
favorable or unfavorable, and the 
extent of such ankylosis.

The examiner should render findings as 
to the existence and frequency of any 
of the Veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome based on incapacitating 
episodes that requires bed rest 
prescribed by a physician and treatment 
by a physician), specifically, whether 
over the last 12- month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two 
weeks but less than four weeks; (b) at 
least four weeks but less than six 
weeks; or (c) at least six weeks.

A complete rationale for any opinion 
should be included in the report, to 
include the use of medical principles 
and evidence in the claims files.

2.  Schedule the Veteran for a VA 
dermatology examination during an active 
stage of his service-connected 
dermatitis.  Ensure that his claims 
folder is made available to the examiner 
in conjunction the examination.  Any 
tests or procedures deemed necessary 
should be conducted.  If deemed 
necessary, unretouched photographs of the 
service-connected dermatitis should be 
taken and associated with the claims 
file.  

The examiner must be furnished with a 
copy of this remand and copies of the 
rating criteria for skin disabilities, 
prior to and effective August 30, 2002.  
All indicated special tests and studies 
should be accomplished.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under the rating criteria (prior to and 
effective August 30, 2002).

A complete rationale for any opinion 
should be included in the report, to 
include the use of medical principles 
and evidence in the claims files.

3.  If the Veteran fails to report to any 
of the scheduled examinations, the RO 
must obtain and associate with the claims 
files copies of any notices of the dates 
and times of the examinations sent to the 
Veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for an 
increased evaluation in excess of 20 
percent for low back strain (from 
September 26, 2003) and an increased 
compensable evaluation for dermatitis in 
light of all pertinent evidence and legal 
authority.

6.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
to the Veteran an appropriate 
supplemental statement of the case 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled VA examination(s) 
and to cooperate in the development of the case, and that the 
consequences of failure to report for any VA examination(s) 
without good cause may include denial of his increased 
evaluation claim(s). 
38 C.F.R. §§ 3.158 and 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


